            Case 18-70615-grs                Doc 39         Filed 02/08/19 Entered 02/08/19 11:51:15                               Desc Main
                                                            Document      Page 1 of 3


                                               UNITED STATES BANKRUPTCY COURT
                                                EASTERN DISTRICT OF KENTUCKY
                                                      PIKEVILLE DIVISION



             IN RE: ALVIN NOBLE                                 CHAPTER 13                     ☒ Check if this is an amended plan,
                                                                                               and list below the sections of the plan
                                                                                               that have been changed.

                        DEBTOR(S)                              CASE NO 18-70615                   SECTION 2.1



                                                 AMENDMENT TO CHAPTER 13 PLAN

                      Comes the debtor, Alvin Noble by counsel, and make application for leave to make

             amendments to his chapter 13 Plan, as follows:

Part 1:     Notices


             To Debtors:   This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                           district. Plans that do not comply with local rules and judicial rulings may not be confirmable.
                            In the following notice to creditors, you must check each box that applies.
             To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                           not have an attorney, you may wish to consult one.
                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                           objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
                           by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                           confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be
                           paid under any plan.
                           The following matters may be of particular importance. Debtors must check one box on each line to state whether
                           or not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes
                           are checked, the provision will be ineffective if set out later in the plan.


 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial
          payment or no payment at all to the secured creditor
                                                                                                                       X Included       ☐ Not included
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
          Section 3.4
                                                                                                                       X Included       ☐ Not included
 1.3      Nonstandard provisions, set out in Part 8
                                                                                                                       ☐ Included       X Not included
          Case 18-70615-grs              Doc 39        Filed 02/08/19 Entered 02/08/19 11:51:15                           Desc Main
                                                       Document      Page 2 of 3


Part 2:   Plan Payments and Length of Plan


          2.1 Debtor(s) will make regular payments to the trustee as follows:

                   1,200.00 each month for 2 months;
                   0.00 each month for 3 months;
                   1,332.00 each month for 55 months.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
              the payments to creditors specified in this plan.




Part 9:   Signature(s):


          9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

          The Debtor(s) and attorney for the Debtor(s), if any, must sign below.


          /s/ Alvin Noble                                                  /s/
          Signature of Debtor 1                                             Signature of Debtor 2

          Executed on 2/8/19                                                Executed on


          /s/ Franklen K. Belhasen II                                      Date 2/8/19
          Signature of Attorney for Debtor(s)



          By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies)
          that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in Local Form
          3015-1(a), other than any nonstandard provisions included in Part 8.
Case 18-70615-grs       Doc 39     Filed 02/08/19 Entered 02/08/19 11:51:15            Desc Main
                                   Document      Page 3 of 3



                                  CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the Debtors Amendment to Chapter 13
Plan has been electronically mailed to Hon. Beverly Burden, Chapter 13 Trustee and mailed to all
creditors on this the 8th day of February 2019.


                                                     /s/ Franklen K. Belhasen II
                                                     Franklen K. Belhasen II
                                                     Attorney at Law
                                                     BELHASEN LAW OFFICES
                                                     814 S. Mayo trail
                                                     Paintsville, KY 41240
                                                     606-789-9925




                                        CERTIFICATION

       This is to certify that a true and correct copy of the foregoing has been mailed to Hon.
Beverly Burden, Chapter 13 Trustee and all creditors on this the 4th day of April, 2018.



                                                     /s/ Franklen K. Belhasen II
                                                     Franklen K. Belhasen II
